J-A26025-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
               v.                       :
                                        :
                                        :
 TARA R. EVERETTS                       :
                                        :
                    Appellant           :   No. 330 WDA 2018

         Appeal from the Judgment of Sentence January 29, 2018
  In the Court of Common Pleas of Armstrong County Criminal Division at
                     No(s): CP-03-SA-0000066-2017


BEFORE: BENDER, P.J.E., SHOGAN, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                     FILED DECEMBER 24, 2018

     Tara R. Everetts (“Appellant”) appeals from the judgment of sentence

imposed following her conviction of harassment, 18 Pa.C.S. § 2709(a)(1), on

summary appeal. We affirm.

     The trial court summarized the facts of record as follows:

     The Commonwealth’s sole witness was the alleged victim in the
     case, Patricia Everetts, who is [Appellant’s] mother-in-law.1
     [Appellant] and her husband are in the process of obtaining a
     divorce. They have two children. Ms. Everetts testified that on
     June 11, 2017, [Appellant] arrived unannounced [at Ms. Everetts’]
     home. At the time, Mr. Everetts was sitting outside in the gazebo
     adjacent to the home. Ms. Everetts testified that [Appellant]
     approached Mr. Everetts and was yelling. When Ms. Everetts
     exited the house, [Appellant] attacked her, pulling her hair,
     grabbing her neck, and clinching her fist to hit her. Mr. Everetts
     then intervened, telling [Appellant] that she had “better not” hit
     Ms. Everetts. [Appellant] ceased and quickly left the scene.

           1 The [c]ourt will refer to Patricia Everetts and her
           husband [as] “Ms. Everetts” and “Mr. Everetts,”
J-A26025-18


            respectively. [Appellant] and her husband both will
            be referred to as such.

            [Appellant] testified on her own behalf, recounting the same
      basic facts. She testified conversely, however, that when Ms.
      Everetts came out of the house, she threw a portable telephone
      receiver at [Appellant] and then attacked her. [Appellant] claimed
      that her actions in grabbing Ms. Everetts were in self-defense.
      She further testified that Mr. Everetts approached her during the
      skirmish and was preparing to punch her, when Ms. Everetts
      intervened and stopped him. Thus, the material difference in the
      two stories was each witness’ contrary accusation that the other
      was the aggressor.

Trial Court Opinion, 4/11/18, at 1–2.

      The police charged Appellant with harassment on July 10, 2017.         A

magisterial district justice found Appellant guilty on August 21, 2017, and

imposed sentence. Appellant filed a summary appeal on September 20, 2017.

The trial court conducted a bench trial on January 29, 2018. During the trial,

defense counsel attempted to cross-examine Ms. Everetts about a potential

motive for fabricating the harassment allegation. Specifically, defense counsel

tried to question Ms. Everetts about whether a conviction would jeopardize

Appellant’s job as an x-ray technician.    N.T., 1/29/18, at 14.    When the

Commonwealth objected to the questioning as irrelevant, defense counsel

informed the trial court that someone had sent an anonymous letter to

Appellant’s employer in September of 2017, along with a copy of the district

court docket. Id. at 15 and Exhibit A. Defense counsel explained to the trial

court that he intended to show that Mr. Everetts had sent the letter and docket

sheet to endanger Appellant’s employment. Id. The trial court sustained the


                                     -2-
J-A26025-18


Commonwealth’s objection and prohibited any defense questions about the

letter and docket sheet; it also prohibited defense questions to Appellant about

other actions taken by Ms. Everetts and Appellant’s husband, proffered in an

attempt to discredit Ms. Everetts. Id. at 15, 27–30, 32–33.

      Following the bench trial, the trial court found Appellant guilty and

sentenced her to pay a fine of $150, together with costs and fees. Order of

Court, 1/29/18. This appeal followed. Appellant and the trial court complied

with Pa.R.A.P. 1925.

      Appellant presents the following question for our consideration:

      I.    Did the lower court commit reversible error when it
            sustained the Commonwealth’s objections to the relevance
            of defense counsel’s questioning into the accuser’s
            knowledge of attempts to use the summary conviction to
            endanger [Appellant’s] employment?

      II.   Did the lower court commit reversible error when it
            sustained the Commonwealth’s objections to the relevance
            of defense counsel’s questioning concerning the efforts of
            both the accuser’s son, who was [Appellant’s] estranged
            husband, and the accuser to initiate frivolous legal claims
            against [Appellant] to obtain the upper hand in a
            contentious divorce?

Appellant’s Brief at 4 (full capitalization omitted).

      Both of Appellant’s issues challenge the trial court’s refusal to admit

testimonial evidence.    Questions concerning the admission of evidence are

within the sound discretion of the trial court and will not be reversed on appeal

absent an abuse of discretion. Commonwealth v. Baumhammers, 960 A.2d
59 (Pa. 2008).     Where a defendant’s guilt or innocence depends on the


                                       -3-
J-A26025-18


credibility of a Commonwealth witness, the defense “must be afforded the

opportunity to demonstrate through cross-examination that the witness is

biased.”   Commonwealth v. Hyland, 875 A.2d 1175, 1186 (Pa. Super.

2005). Even if the decision to exclude evidence was an abuse of discretion, a

defendant must further demonstrate that it was not merely harmless error.

Commonwealth v. Fears, 836 A.2d 52, 69 n.18 (Pa. 2003).

       Upon review of the certified record, we conclude the trial court did not

abuse its discretion in precluding the proffered questioning. We reach this

conclusion based on the trial court’s sound reasoning, which we adopt as our

own:

              [Appellant] argues in her first assertion of error that the
       [c]ourt abused its discretion in precluding cross-examination
       questioning of Ms. Everetts regarding attempts by Ms. Everetts
       and her family to notify [Appellant’s] employer of the harassment
       citation. The [c]ourt sustained the Commonwealth’s objection,
       finding the evidence to be irrelevant because 1) the allegation
       made by defense counsel was that someone had sent a letter to
       [Appellant’s] employer advising it of the citation; counsel asserted
       that he believed it was Mr. Everetts (not Ms. Everetts, the witness)
       who sent the letter; 2) the alleged communication occurred after
       the [harassment] citation was filed and therefore did not
       materially relate to the circumstances leading up to the incident
       or Ms. Everetts’ credibility in recounting what happened; and 3)
       the [c]ourt already was aware of the strained relationships that
       existed among the several family members because of [the]
       divorce. The introduction of extrinsic evidence by defense counsel
       in an attempt to suggest that someone in the family had
       communicated the incident to [Appellant’s] employer would have
       resulted in a trial within a trial which, given the meagre [sic]
       probative value of the evidence, would have [gone] beyond the
       reasonable scope of cross-examination. See Transc., at 14:10–
       15:23. The [c]ourt discerns no abuse of discretion in this ruling.

                                     * * *

                                      -4-
J-A26025-18


           [Appellant’s] second assertion of error . . . relate[s] to the
     [c]ourt’s preclusion of testimony from [Appellant] regarding other
     post-incident conduct by Ms. Everetts or other members of her
     family, including the PFA order and [Appellant’s] husband’s
     apparent attempt to file some type of action against [Appellant]
     in magisterial district court on the day in question. See Transc.,
     at 28:14–30:15; 32:12–33:5. The [c]ourt found all of these
     matters to be irrelevant to the issues of whether [Appellant]
     committed a harassment and whether Ms. Everetts was a credible
     witness. Again, the [c]ourt was well aware of the relationship
     between [Appellant] and her husband’s family and any motive
     that Ms. Everetts would have had to fabricate or color her
     testimony. The family interactions after June 11, 2017, the PFA,
     and [Appellant’s] husband’s trip to the magisterial district court all
     were extrinsic facts that, even if established, would not have
     elucidated the issue of Ms. Everetts’ credibility to the [c]ourt. For
     those reasons, the [c]ourt sustained the Commonwealth’s
     objections.

           Finally, even if any or all of the [c]ourt’s evidentiary rulings
     were in error, such errors were harmless and resulted in no
     prejudice to [Appellant].

           Harmless error exists where: (1) the error did not
           prejudice the defendant or the prejudice was de
           minimus; (2) the erroneously admitted evidence was
           merely cumulative of other untainted evidence which
           was substantially similar to the erroneously admitted
           evidence; or (3) the properly admitted and
           uncontradicted evidence of guilt was so overwhelming
           and the prejudicial effect of the error was so
           insignificant by comparison that the error could not
           have contributed to the verdict.

     Commonwealth v. Fears, 836 A.2d 52, 69 n. 18 (Pa. 2003).
     [Appellant] was convicted after [a] non-jury trial.         As the
     factfinder, the [c]ourt was aware of and considered the
     relationship between [Appellant] and the members of her
     husband’s family and determined that Ms. Everetts’ testimony was
     more credible and sufficient to prove the charge beyond a
     reasonable doubt. See Transc., at 45:13–47:1. Even had the
     additional facts been proven[,] that Ms. Everetts sent the charging
     documents to [Appellant’s] employer and filed a PFA petition
     against Appellant, those facts alone would not have changed the

                                     -5-
J-A26025-18


     [c]ourt’s credibility determinations; nor would have the
     circumstances surrounding [Appellant’s] husband’s activities at
     the magisterial district [c]ourt. Thus, to the extent that the
     [c]ourt’s rulings resulted in legal error, they were harmless and
     non-prejudicial.

Trial Court Opinion, 4/11/18, at 5–7.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2018




                                    -6-